UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


JARVIS DEMOND HEMPHILL,                          §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:19-CV-1
                                                 §
UNITED STATES OF AMERICA, et al.,                §
                                                 §
                Defendants.                      §

               MEMORANDUM ORDER PARTIALLY ADOPTING THE
              MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Jarvis Demond Hemphill, an inmate formerly confined at the Federal Correctional

Complex in Beaumont, Texas, proceeding pro se, brought this lawsuit pursuant to the Federal Tort

Claims Act.

         The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends this action be dismissed for failing to state a claim upon which

relief may be granted.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties. However, plaintiff filed a motion to dismiss the action. Pursuant to

Fed. R. Civ. P. 41(a), plaintiff is entitled to dismiss the action without prejudice because the

defendants have not filed an answer or motion for summary judgment. Therefore, the dismissal

should be without prejudice.

                                             ORDER

         Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

correct, and the report of the Magistrate Judge is ADOPTED to the extent the report recommends
dismissal. A final judgment will be entered in this case in accordance with the Magistrate Judge’s
        .
recommendation.
        SIGNED at Beaumont, Texas, this 7th day of September, 2004.
          SIGNED at Beaumont, Texas, this 4th day of March, 2019.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE




                                                2
